



EXHIBIT 10.2


JPMORGAN CHASE BANK, N.A.
712 Main Street – 12 South
Houston, Texas 77002


July 27, 2018


Chaparral Energy, Inc.
701 Cedar Lake Blvd.
Oklahoma City, Oklahoma 73114


Attention: Joe Evans


Re: Letter Agreement Regarding Marmaton Sale


Ladies and Gentlemen:


Reference is hereby made to that certain Tenth Restated Credit Agreement dated
as of December 21, 2017 (as amended prior to the date hereof, the “Credit
Agreement”), among Chaparral Energy, Inc., a Delaware corporation (the
“Borrower”), each of the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”) and the other
parties party thereto. Capitalized terms used herein without definition shall
have the meanings given to them in the Credit Agreement.


1. Marmaton Sale. The Borrower has advised the Administrative Agent and the
Lenders that one of the Subsidiaries of the Borrower intends to sell or
otherwise transfer those certain Oil and Gas Properties more particularly
described in that certain Purchase and Sale Agreement, dated as of June 20,
2018, among Chaparral Energy, L.L.C., an Oklahoma limited liability company
(“Chaparral”) and Resource Oil & Gas, L.L.C., an Oklahoma limited liability
company (such version of such purchase and sale agreement, the “Marmaton Sale
Agreement”, such Oil and Gas Properties including the oil and gas leases and
wells described on Exhibit A to the Marmaton Sale Agreement, together with the
other “Properties” as defined in the Marmaton Sale Agreement, the “Marmaton
Properties”, and such sale, the “Marmaton Sale”). The Borrower has further
advised the Administrative Agent and the Lenders that the consummation of the
Marmaton Sale will trigger an automatic reduction of the Borrowing Base pursuant
to Section 2.07(f) of the Credit Agreement. The Borrower has requested that the
Lenders disregard (a) the Marmaton Sale, (b) the sale of certain Oil and Gas
Properties more particularly described in that certain Purchase and Sale
Agreement, dated as of May 24, 2018, among Chaparral and DPMS Oil, LLC, a
Delaware limited liability company (such agreement, the “DPMS Sale Agreement”,
such Oil and Gas Properties including the oil and gas leases and wells described
on Exhibit A to the DPMS Sale Agreement, together with the other “Properties” as
defined in the DPMS Sale Agreement, the “DPMS Properties”, and such sale, the
“DPMS Sale”) and (c) the sale of certain Oil and Gas Properties more
particularly described in that certain Purchase and Sale Agreement, dated as of
May 10, 2018, among Chaparral and PO&G Resources Fund, LP, a Delaware limited
partnership (such agreement, the “PO&G Sale Agreement”, such Oil and Gas
Properties including the oil and gas leases and wells described on Exhibit A to
the PO&G Sale Agreement, together with the other “Properties” as defined in the
PO&G Sale Agreement, the “PO&G Properties”, and such sale, the “PO&G Sale”), in
future determinations of whether a Triggering Disposition has occurred.







--------------------------------------------------------------------------------





2. Purposes of this Letter. The Borrower, the Administrative Agent and the
Lenders party hereto desire to enter into this Letter Agreement (this “Letter
Agreement”) to evidence such Lenders’ (a) approval of the amount of the
Borrowing Base reduction following the consummation of the Marmaton Sale, and
(b) consent to disregard the Marmaton Sale, the DPMS Sale and the PO&G Sale in
future determinations of whether a Triggering Disposition has occurred, in each
case, on the terms and conditions set forth herein.


3. Borrowing Base Reduction. In reliance on the representations, warranties,
covenants and agreements contained in this Letter Agreement, and subject to the
terms and conditions set forth in this Section 3 and subject to the conditions
precedent set forth in Section 4, the Lenders party hereto hereby agree that (a)
pursuant to Section 2.07(f) of the Credit Agreement, upon the consummation of
the Marmaton Sale, the Borrowing Base shall be automatically reduced, without
any further action required on the part of the Administrative Agent or the
Lenders, on the date that the Marmaton Sale is consummated by an amount equal to
$20,000,000, and (b) so long as the reduction in the Borrowing Base provided for
in the foregoing clause (a) occurs, the Borrowing Base value of the Marmaton
Properties, the DPMS Properties and the PO&G Properties shall be disregarded for
future calculations of the aggregate Borrowing Base value of Oil and Gas
Properties sold or otherwise disposed of during any period for purposes of
determining whether a Triggering Disposition has occurred; provided, that each
of the following conditions is satisfied:


(i)
The Marmaton Sale shall be consummated on or prior to August 31, 2018;

(ii)
The Marmaton Sale shall be consummated in accordance with the Marmaton Sale
Agreement in all material respects and no term or condition of the Marmaton Sale
Agreement shall have been amended, modified or waived in a manner adverse to the
Administrative Agent or the Lenders in any material respect; provided that, for
the avoidance of doubt, any amendment, modification or waiver that results in
the addition of any property to the Marmaton Properties to be sold by a Credit
Party pursuant to the Marmaton Sale Agreement shall be deemed to be adverse to
the Administrative Agent and the Lenders in a material respect; and

(iii)
The Administrative Agent shall have received final, executed copies of the
Marmaton Sale Agreement (including all amendments thereto, if any) and all other
material agreements, assignments or other conveyance documents executed in
connection therewith, which copies shall be certified as being true and correct
in all material respects by a Responsible Officer of the Borrower.



Notwithstanding anything to the contrary contained in this Letter Agreement, the
agreements set forth herein are limited solely to the matters set forth above,
and nothing contained in this Letter Agreement shall be deemed a consent to, or
waiver of, any other action or inaction of the Borrower or any other Credit
Party which constitutes (or would constitute) a violation of any provision of
the Credit Agreement or any other Loan Document. Neither the Lenders nor the
Administrative Agent shall be obligated to grant any future waivers, consents or
amendments with respect to any other provision of the Credit Agreement or any
other Loan Document.


4. Conditions Precedent. The agreements contained in Section 3 hereof shall be
effective when each of the following conditions precedent is satisfied (or
waived in accordance with Section 12.02 of the Credit Agreement):


4.1 Counterparts. The Administrative Agent shall have received from the Required
Lenders, the Borrower, and each Guarantor counterparts (in such number as may be
reasonably requested by the Administrative Agent) of this Letter Agreement
signed on behalf of such Persons.





--------------------------------------------------------------------------------





4.2 Fees and Expenses. In consideration for the agreements set forth herein, the
Borrower shall have paid to the Administrative Agent any and all reasonable and
documented out-of-pocket fees and expenses payable to the Administrative Agent
pursuant to or in connection with the this Letter Agreement (to the extent
invoiced and required to be paid or reimbursed by the Borrower in accordance
with Section 12.03 of the Credit Agreement) on or before the date hereof.


5. Miscellaneous.


5.1 Confirmation. The provisions of the Credit Agreement, as modified by this
Letter Agreement, shall remain in full force and effect following the
effectiveness of this Letter Agreement.


5.2 Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges and renews its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party, as the same may be amended hereby, remains
in full force and effect, except as expressly amended hereby, and (b) represents
and warrants to the Lenders that, as of the date hereof: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except (A) to the extent
any such representations and warranties are expressly limited to an earlier
date, such representations and warranties continue to be true and correct in all
material respects as of such specified earlier date, and (B) to the extent that
any such representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) is true and correct in all respects, and (ii) no Default or Event of
Default has occurred and is continuing.


5.3 Loan Document. This Letter Agreement is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.


5.4 Counterparts. This Letter Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Letter Agreement by facsimile transmission
(including electronic transmission via scanned .pdf) shall be effective as
delivery of a manually executed counterpart hereof.


5.5 NO ORAL AGREEMENT. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES.


5.6 GOVERNING LAW. THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


5.7 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Letter Agreement, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent, as and when required by Section 12.03 of
the Credit Agreement.







--------------------------------------------------------------------------------





5.8 Severability. Any provision of this Letter Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


5.9 Successors and Assigns. This Letter Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.






[Signature Pages Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
duly executed as of the date first written above.




Borrower:
 
CHAPARRAL ENERGY, INC., an Delaware
 
 
corporation
 
 
 
 
 
By: /s/ Linda Byford
 
 
Name: Linda Byford
 
 
Title: Associate Vice President - Legal
 
 
 
Guarantors:
 
CHAPARRAL ENERGY, L.L.C., an Oklahoma
 
 
limited liability company
 
 
CHAPARRAL RESOURCES, L.L.C., an
 
 
Oklahoma limited liability company
 
 
CHAPARRAL CO2, L.L.C. an Oklahoma limited
 
 
liability company
 
 
CEI ACQUISITION, L.L.C., a Delaware limited
 
 
liability company
 
 
CEI PIPELINE, L.L.C., a Texas limited liability
 
 
company
 
 
CHAPARRAL REAL ESTATE, L.L.C., an
 
 
Oklahoma limited liability company
 
 
GREEN COUNTRY SUPPLY, INC., an
 
 
Oklahoma corporation
 
 
CHAPARRAL EXPLORATION, L.L.C., a
 
 
Delaware limited liability company
 
 
ROADRUNNER DRILLING, L.L.C., an
 
 
Oklahoma limited liability company
 
 
CHAPARRAL BIOFUELS, L.L.C., an Oklahoma
 
 
 
 
 
By: /s/ Linda Byford
 
 
Name: Linda Byford
 
 
Title: Associate Vice President - Legal








--------------------------------------------------------------------------------





Administrative
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
Agent and
 
 
Lender:
 
By: /s/ Orlando Castaneda
 
 
Name: Orlando Castaneda
 
 
Title: Authorized Officer
 
 
 
 
 
 





Lender:
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
 
 
By: /s/ Michael Higgins
 
 
Name: Michael Higgins
 
 
Title: Managing Director
 
 
 
 
 
 



Lender:
 
NATIXIS, NEW YORK BRANCH
 
 
 
 
 
By: /s/ Leila Zomorrodian
 
 
Name: Leila Zomorrodian
 
 
Title: Director
 
 
 
 
 
By: /s/ Vikram Nath
 
 
Name: Vikram Nath
 
 
Title: Director
 
 
 



Lender:
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
By: /s/ David M. Bornstein
 
 
Name: David M. Bornstein
 
 
Title: Senior Vice President
 
 
 



Lender:
 
SOCIÉTÉ GÉNÉRALE
 
 
 
 
 
By: /s/ Max Sonnonstine
 
 
Name: Max Sonnonstine
 
 
Title: Director
 
 
 








--------------------------------------------------------------------------------





Lender:
 
ABN AMRO CAPITAL USA LLC
 
 
 
 
 
By: /s/ Darrell Holley
 
 
Name: Darrell Holley
 
 
Title: Managing Director
 
 
 
 
 
By: /s/ Scott Myatt
 
 
Name: Scott Myatt
 
 
Title: Executive Director



Lender:
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
 
 
 
 
 
By: /s/ Donovan C. Broussard
 
 
Name: Donovan C. Broussard
 
 
Title: Authorized Signatory
 
 
 
 
 
By: /s/ Trudy Nelson
 
 
Name: Trudy Nelson
 
 
Title: Authorized Signatory



Lender:
 
CITIBANK, N.A.
 
 
 
 
 
By: /s/ Ryan Watson
 
 
Name: Ryan Watson
 
 
Title: Senior Vice President
 
 
 



Lender:
 
COMPASS BANK
 
 
 
 
 
By: /s/ Kari McDaniel
 
 
Name: Kari McDaniel
 
 
Title: Vice President
 
 
 



Lender:
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
 
 
By: /s/ Michael Willis
 
 
Name: Michael Willis
 
 
Title: Managing Director
 
 
 
 
 
By: /s/ David Gurghigian
 
 
Name: David Gurghigian
 
 
Title: Managing Director






--------------------------------------------------------------------------------







Lender:
 
FIFTH THIRD BANK
 
 
 
 
 
By: /s/ Justin Bellamy
 
 
Name: Justin Bellamy
 
 
Title: Director
 
 
 





Lender:
 
THE HUNTINGTON NATIONAL BANK
 
 
 
 
 
By: /s/ Jason A. Zilewicz
 
 
Name: Jason A. Zilewicz
 
 
Title: Director
 
 
 





Lender:
 
ROYAL BANK OF CANADA
 
 
 
 
 
By: /s/ Emilee Scott
 
 
Name: Emilee Scott
 
 
Title: Authorized Signatory
 
 
 
 
 
 





Lender:
 
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
 
 
 
 
 
By: /s/ Annie Doval
 
 
Name: Annie Doval
 
 
Title: Authorized Signatory
 
 
 
 
 
 





Lender:
 
BANK OF AMERICA, N.A.
 
 
 
 
 
By: /s/ Raza Jafferi
 
 
Name: Raza Jafferi
 
 
Title: Director
 
 
 










--------------------------------------------------------------------------------





Lender:
 
COMERICA BANK
 
 
 
 
 
By: /s/ Jeffrey M. LaBauve
 
 
Name: Jeffrey M. LaBauve
 
 
Title: Vice President
 
 
 





Lender:
 
EAST WEST BANK
 
 
 
 
 
By: /s/ Reed V. Thompson
 
 
Name: Reed V. Thompson
 
 
Title: Senior Vice President
 
 
 



Lender:
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By: /s/ Gabnera Ramirez
 
 
Name: Gabnera Ramirez
 
 
Title: Authorized Officer
 
 
 
 
 
 






